NO. 12-13-00141-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

RICHARD JAMES JOHNSON,                                        §   APPEAL FROM THE 159TH
APPELLANT

V.                                                         §      JUDICIAL DISTRICT COURT

ALBERT J. CHARANZA, JR.,
APPELLEES                                                 §       ANGELINA COUNTY, TEXAS



                                           MEMORANDUM OPINION
                                               PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The order of dismissal in this case was signed on April 12,
2013. Appellant timely filed a notice of appeal that failed to contain the information required by
Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on
all parties to the trial court's judgment.
         On April 29, 2013, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e). He
was further notified that unless he filed an amended notice of appeal on or before May 29, 2013, the
appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c). The deadline for
filing an amended notice of appeal has passed, and Appellant has not corrected his defective notice
of appeal. Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL
252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied) (mem. op.); Feist v. Hubert, No. 12-03-
00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied) (mem. op.).
Opinion delivered June 19, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JUNE 19, 2013


                                          NO. 12-13-00141-CV


                                   RICHARD JAMES JOHNSON,
                                           Appellant
                                              V.
                                   ALBERT J. CHARANZA, JR.,
                                           Appellee



                          Appeal from the 159th Judicial District Court
                      of Angelina County, Texas. (Tr.Ct.No. 43285-10-07-A)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.